Citation Nr: 0503228	
Decision Date: 02/08/05    Archive Date: 02/22/05

DOCKET NO.  00-16 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an effective date earlier than March 12, 1998 
for the assignment of a total disability rating based on 
unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from December 1968 until 
November 1970.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a June 1999 
rating decision of the VA Regional Office (RO) in Winston-
Salem, North Carolina that granted the veteran a total 
disability rating based on unemployability due to service-
connected disability, effective from March 12, 1998.  The 
veteran expressed dissatisfaction with the effective date of 
the award in a notice of disagreement received in February 
2000, and perfected a timely appeal to the Board.

The veteran and his wife testified upon personal hearing at 
the RO in November 2000.  The appellant subsequently 
testified by videoconference before the undersigned Member of 
Board sitting at Washington, DC.  The transcripts are of 
record.  

In a decision entered in January 2002, the Board denied an 
effective date earlier than March 12, 1998 for the assignment 
of a total rating based on unemployability.  The veteran 
appealed the Board's decision to the United States Court of 
Appeals for Veterans claims (Court).  In January 2003, the 
veteran's representative and the VA Office of General Counsel 
filed a joint motion to vacate the prior Board determination.  
By Order dated in April 2003, the Court granted the joint 
motion, vacated the Board's January 2002 decision, and 
remanded the case to the Board for further development and 
adjudication pursuant to the newly amended duty to notify 
requirements under the Veterans Claims Assistance Act of 
2000, Pub.L.No.106-475, 114 Stat.2096 (Nov. 9, 2000) (VCAA).  

This case was remanded by a decision of the Board dated in 
November 2003 and is once again before the signatory Member 
for appropriate disposition.  




FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The RO received the veteran's claim for a total 
disability rating based on unemployability due to service-
connected disability on March 12, 1998.  

3.  Prior to March 12, 1998, there was no showing that the 
veteran totally was disabled due to service-connected 
disability.


CONCLUSION OF LAW

The criteria for an effective date earlier than March 12, 
1998 for the assignment of a total rating based on 
unemployability due to service-connected disability are not 
met.  38 U.S.C.A. § 5110, 5103, 5107 (West 2002); 38 C.F.R. 
§§ 3.1(p), 3.155, 3.340, 3.341, 3.400, 4.16 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he is entitled to an effective date 
earlier than March 12, 1998 for the assignment of a total 
rating based on unemployability due to service-connected 
disability.  He asserts that he had always been told that if 
a 100 percent disability were ever awarded, it would be paid 
retroactive to the effective date of his service-connected 
disabilities.  For this reason, the appellant maintains that 
the effective date of the total rating based on 
unemployability should date back to that time.

Initial Matters: Duty to Assist

Initially, the Board notes that during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 
Supp. 2002).  This liberalizing law is applicable to this 
appeal.  To implement the provisions of the law, the VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2004)).  The Act and implementing 
regulations essentially eliminate the concept of the well-
grounded claim.  38 U.S.C.A. § 5107(a) (West Supp. 2001); 66 
Fed. Reg. 45,620 (Aug. 29, 2001 (codified as amended at 
38 C.F.R. § 3.102).  They also include an enhanced duty on 
the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim.  38 U.S.C.A. § 5103 
(West Supp. 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. § 3.159(b) (2004)).  In addition, they 
define the obligation of VA with respect to its duty to 
assist the claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A (West 2002); 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. § 3.159(c) (2004)). 

For the reasons explained below, the Board finds that the 
passage of the VCAA and implementing regulations does not 
prevent the Board from rendering a decision on the issues on 
appeal, and that all notification and development action 
needed to render a fair decision has been accomplished.  The 
record reflects that the VA has made reasonable efforts to 
notify the appellant of the information and evidence needed 
to substantiate his claim.  The veteran was furnished a March 
2000 statement of the case and supplemental statements of the 
case dated in June 2001 and March 2004.  These documents, 
collectively, provide notice of the law and governing 
regulations, as well as the reasons for the determination 
made regarding the claim.  By way of these documents, the 
veteran was also specifically informed of the cumulative 
evidence already having been previously provided to VA or 
obtained by VA on his behalf.  The veteran has also been 
afforded the benefit of personal hearings to present 
testimony in support of his claim, and extensive clinical 
records identified by the veteran have been associated with 
the claims folder.  The veteran underwent VA examination to 
ascertain the extent of his service-connected disabilities in 
March 1999.  The record discloses that VA has met its duty to 
assist the veteran in obtaining any relevant evidence 
available to substantiate his claim.  Additionally, a letter 
dated in February 2004 specifically informed the veteran of 
the duty-to-assist provisions established under the VCAA, and 
what evidence was needed to establish his claim and what 
evidence VA would obtain on his behalf.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The Board observes that the VCAA letter was mailed to the 
appellant subsequent to the appealed rating decision in 
violation of the VCAA.  The Board, however, finds that in the 
instant case the appellant has not been prejudiced by this 
defect.  In this regard, the Board notes that the appellant 
was provided notice of the division of responsibility in 
obtaining evidence pertinent to the case and ample 
opportunity to submit and/or identify such evidence.  
Therefore, under the circumstances, the Board finds that any 
error in the implementation of the VCAA is deemed to be 
harmless.  VA has satisfied both its duty to notify and 
assist the veteran in this case and adjudication of this 
appeal at this juncture poses no risk of prejudice to the 
veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  The claim is ready to be considered on the merits

Pertinent Law and Regulations

VA regulations provide that except as otherwise provided, the 
effective date of an evaluation and award for pension, 
compensation or dependency and indemnity compensation based 
on an original claim, a claim reopened after final 
disallowance, or a claim for increase in compensation will be 
the date of receipt of the claim or date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400.  

A specific claim in the form prescribed by the Secretary of 
Veterans Affairs must be filed in order for benefits to be 
paid to any individual under the laws administered by the VA. 
38 U.S.C.A. § 5101(a) (West 2002).  38 C.F.R. § 3.155 (2004) 
provides that any communication or action indicating intent 
to apply for one or more VA benefits may be considered an 
informal claim.  Such an informal claim must identify the 
benefit sought.  38 C.F.R. § 3.1(p) (2004) defines 
"application" as a formal or informal communication in 
writing requesting a determination of entitlement or 
evidencing a belief in entitlement to a benefit.  See also 
Rodriguez v. West, 189 F.3d. 1351 (Fed. Cir. 1999).  The VA 
is required to identify and act on informal claims for 
benefits.  38 U.S.C.A. § 5110(b)(3) (West 2002); 38 C.F.R. 
§§ 3.1(p), 3.155(a) (2004).  See Servello v. Derwinski, 3 
Vet. App. 196, 198-200 (1992).  Upon receipt of an informal 
claim, if a formal claim has not been filed, an application 
form will be forwarded to the claimant for execution.  If 
received within one year from the date it was sent to the 
claimant, it will be considered filed as of the date of 
receipt of the informal claim.  

A report of examination or hospitalization which meets the 
requisite requirements will be accepted as an informal claim 
for benefits under an existing law or for benefits under a 
liberalizing law or VA issue, if the report relates to a 
disability which may establish entitlement.  The date of an 
outpatient or hospital examination or date of admission to a 
VA or uniformed services hospital will be accepted as the 
date of receipt of a claim.  See 38 C.F.R. § 3.157.  

In cases where the schedular rating is less than 100 percent, 
a total disability rating may be assigned when the individual 
is unable to secure or follow a substantially gainful 
occupation as the result of service-connected disability, 
without regard to advancing age.  See 38 C.F.R. §§ 3.340, 
3.341, 4.16 (2004).  Total disability ratings for 
compensation may be assigned when the disabled person is, in 
the judgment of the rating agency, unable to secure or follow 
a substantially gainful occupation as a result of service-
connected disabilities, provided that, if there is only one 
such disability, this disability shall be ratable at 60 
percent or more, and that, if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent or more.  See 
38 C.F.R. § 4.16(a).  

Factual background

The record reflects that prior to receipt of the veteran's 
claim for increased compensation benefits, service connection 
was in effect for complete paralysis of the ulnar nerve, 
rated 60 percent disabling, muscle injury to Group VII, rated 
30 percent disabling, residual shell fragment wound scars of 
the right thigh, rated 10 percent disabling, and scars of the 
right knee and right knee and calf shell fragment wounds of 
the left neck, each rated zero percent disabling.  A combined 
disability rating of 80 percent was in effect for service-
connected disabilities.

Correspondence from the appellant's accredited representative 
was received on March 12, 1998 stating that the veteran had 
contacted that office and was requesting an increased 
evaluation for his service-connected disabilities.  It was 
noted that he had lost what little function he had in his 
right hand and was to the point that he could not button his 
shirt or pick up a pen to write.  The representative also 
wrote that the veteran was requesting entitlement to 
individual unemployability.  

Upon receipt of the claim for a total rating based on 
unemployability, the veteran was afforded a VA examination of 
his service-connected disabilities in March 1999.  Pursuant 
to such, the disability evaluation for residuals of shell 
fragment wounds to Muscle Group VII was increased to 40 
percent, resulting in a combined disability evaluation of 80 
percent.  By rating action dated in June 1999, individual 
unemployability was also assigned effective from March 12, 
1998, the date of receipt of the informal claim.

In support of his claim, statements dated in July 2000 were 
received from the veteran's wife, pastor and siblings, which, 
in pertinent part, related that he had not regained the use 
of his right hand or arm since he was wounded in Vietnam.  In 
testimony upon personal hearings on appeal in November 2000 
and October 2001, the veteran related that he had been unable 
to work full time since 1980, that he had been working part 
time as a painter and doing odd jobs since that time, and 
that he became too disabled for work in late 1997.  

A February 1998 letter from the Social Security 
Administration was subsequently received summarizing the 
veteran's earnings from 1963 through 1996.  He was discharged 
from active duty service in late 1970 and his earnings in 
1971 were $1087; in 1972.  He earned $4,595, and had no 
earnings in 1973, 1974 1975 and 1980.  Earnings for the 
remainder of the years ranged from $686 to $3,466.  The 
veteran related that he began receiving Social Security 
disability income, effective from March 1999.  

The veteran's vocational rehabilitation folder is of record 
and shows that he was counseled in early 1979.  At that time, 
he was attending a community college in their GED program, as 
well as attending high school twice a week in the evening.  
The recommendation was for him to concentrate on obtaining 
his GED and then for him to engage in exploring other 
opportunities.  These records show, and the veteran has 
confirmed, that he received no further VA vocational 
rehabilitation counseling or training.  

Extensive VA outpatient clinical records dated between March 
1988 and September 2000 were received showing that the 
veteran was treated for multiple complaints and disorders 
over the years.  Several visits were noted to be related to 
service-connected shrapnel wound complaints. 

Legal Analysis

The question for consideration is whether the evidence of 
record supports a finding that the veteran is entitled to an 
earlier effective date for the assignment of a total rating 
based on unemployability due to service-connected disability 
prior to March 12, 1998.  The Board finds in this instance, 
however, that there is no basis for a favorable decision in 
this matter.  

The Board has carefully reviewed the entire evidentiary 
record but finds that prior to March 12, 1998, there was no 
claim for an increased rating for any service-connected 
disability, nor was an application for a total rating based 
on unemployability received before that date.  The record 
reflects that the appellant corresponded with the RO for 
various purposes throughout the years, primarily for 
dependent school attendance reasons in recent years.  No 
writing evidencing a claim for a higher rating for service-
connected disability or a total rating based individual 
unemployability was received prior to the informal claim 
received on March 12, 1998.  Additionally, while VA 
outpatient records dating from 1988 indicate that the 
appellant received treatment over the years for various 
disabilities, including shrapnel wound residuals, they do not 
make any mention of the veteran being unable to work due to 
his service-connected disabilities.  Such records may not be 
construed as an informal claim for individual unemployability 
due to service-connected disorders.  

The Board observes that prior to the March 1998 claim for an 
increase and individual unemployability, the veteran's 
disability evaluations did meet the percentage requirements 
of 38 C.F.R. § 4.16(a) because he had at least one disability 
rated 60 percent and his combined rating was 80 percent.  The 
Board points out, however, that such percentage requirements 
only constitute the threshold criteria for assigning 
individual unemployability.  The evidence must still show 
that the appellant is unemployable by reason of service-
connected disability which is not clinically documented in 
this case.  The medical information for the one-year period 
year immediately prior to the veteran's March 1998 claim for 
a total rating does not factually show an increase in 
service-connected disabilities so as to render the veteran 
unemployable.  

In short, the Board finds no evidence of a stated intent on 
the veteran's part to apply for a total rating based on 
unemployability prior to March 12, 1998.  An application must 
indicate an intent to apply for benefits, or contain words 
indicating a determination of entitlement, or evidence of a 
belief in entitlement to a benefit (See 38 C.F.R. §§ 3.155, 
3.1(p); see also Rodriguez v. West, 189 F.3d. 1351 (Fed. Cir. 
1999)), which is not demonstrated in this case.  The claim 
received on March 12, 1998 was the first time of record that 
the veteran asserted that he was unemployable due to service-
connected disability.  As noted previously, there was no 
medical evidence to show that he was unemployable due to 
service-connected disorders during the one-year period prior 
to receipt of the claim on March 12, 1998.  Although the 
veteran now asserts in testimony and correspondence that he 
had not worked full time since about 1980, and that he had 
only worked part time until late 1997, he did not file a 
claim for a total rating until March 1998. 

In other words, the VA did not know that the appellant had 
increased service-connected disability in this regard until 
he filed a claim, and there were no clinical records to 
support a basis for finding him unemployable until VA 
examination in March 1999.  In consideration of such, the RO 
assigned the total rating from the date of the claim received 
on March 12, 1998.  Accordingly, the Board finds that the RO 
properly assigned an effective date of March 12, 1998 for the 
grant of a total rating based on unemployability due to 
service-connected disability.

The Board would also note that while the appellant may well 
believe that he is entitled to a total rating based on 
unemployability due to service-connected disability earlier 
than March 12, 1998, it must be pointed out that the Board is 
constrained by the law and regulations described above 
governing the establishment of effective dates for the award 
of compensation.  Consequently, there is no legal basis for 
the assignment of an effective date prior to March 12, 1998 
for the award of a total disability rating based on 
individual unemployability due to service-connected 
disabilities.  

As the Board finds no factual or legal basis for the 
assignment of any earlier effective date, the appeal must be 
denied.  See Sabonis v. Brown, 6 Vet.App.426, 430 (1994).  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A § 5107(b) (West Supp. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

An effective date earlier than March 12, 1998 for the 
assignment of a total rating based on unemployability due to 
service-connected disability is denied



	                        
____________________________________________
	LAWRENCE M. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


